Citation Nr: 9904420	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-17 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971, from February 1972 to September 1982 and from October 
1982 to January 1992.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.


FINDING OF FACT

The claim for service connection for a low back disability is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded. 
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the pertinent service medical records for all 
periods of active duty show that in September 1981 the 
veteran was seen for symptoms associated with low back strain 
versus chronic prostatism.  A back examination was normal.  
An X-ray study of the low back was normal.  His symptoms were 
later associated with prostatitis.  The subsequently dated 
service medical records are nonrevealing until June 1989, 
when he was seen for complaints of sudden onset of back pain 
that he attributed to doing some heavy lifting.  The pain was 
worse at night.  The pain was localized to the low back 
without radiation.  


On examination no deformity was noted.  Decreased range of 
motion secondary to pain was noted.  No tenderness was noted.  
Lumbar paravertebral spasm was present.  An X-ray revealed 
questionable narrowing of L5-S1.  Also suspected was 
herniated disc.  He complained of radicular pain.  In July 
1989, he continued to complain of low back pain which had 
improved.  A computerized tomography scan and orthopedic 
evaluation were recommended if he remained symptomatic for 
another one to two months.  The remaining service medical 
records are silent for any follow-up treatment evaluations 
for low back symptoms.  He did not have a final separation 
physical examination.  

The postservice record is nonrevealing until a report of an 
initial postservice VA orthopedic examination in February 
1995.  The veteran complained of recurring low back pain.  He 
noted that his back problem had begun in 1990.  He was 
lifting, his back suddenly went out, and he had a sharp 
shooting pain that went down both legs.  He noted that X-rays 
were reported as normal.  After the first episode he was 
placed on bed rest for two weeks with relief of symptoms.  He 
was able to go back to work but at a desk type job.  He still 
had pain.  He stated that it took three months to completely 
get well and then his pain disappeared and he had not had any 
episodes of back pain until recently.  An X-ray study of the 
lumbar spine was normal and without evidence of degenerative 
disc disease, spondylolysis or spondylolisthesis.  Impression 
was low back pain, muscular.  

In a statement dated in May 1996, L. B., noted knowing the 
veteran for the past three years and living with him for the 
past two years.  It was noted that it seemed as though the 
veteran had back problems every day.  It was noted that in 
the past few weeks he was moving furniture and hurt his back 
again.  It was noted that he was always complaining that he 
felt like an old man because of his back and other joint 
problems.   


In a statement dated in May 1996, D. C., noted knowing the 
veteran since August 1992 and employing the veteran between 
December 1994 and February 1995.  It was noted that while the 
veteran was employed his duties consisted of light to 
moderate lifting of sheet metal products.  The veteran 
consistently was plagued with chronic back pain.  When he 
attempted to lift something he would re-injure his back.  It 
was noted that while the company did not keep detailed 
records of absenteeism, it was recalled that the veteran at 
times would have to take time off from work due to back 
problems.  

In May 1996 the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  The veteran noted developing a ruptured or herniated 
disc in the low back due to a lifting injury in active duty 
in 1989.  He noted that discs at L5 and L6 were involved.  He 
noted being told by the doctor in service that he would have 
to live with it.  No surgery was mentioned.  He noted not 
undergoing a retirement physical examination.  He also 
indicated generally self medicating with over the counter 
medication for symptoms rather than medical care.  However, 
he thought that he had treatment at some time after service 
for back symptoms at a "Navcare" facility.  He indicated 
that he preferred to get any pertinent records at that 
facility rather than the RO.  

No additional records were submitted by the veteran.  

In January 1999, the veteran was notified that his case was 
being certified to the Board.


Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).


Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).





In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Under 38 C.F.R. § 3.303(b) (1998), a well-grounded claim 
exists if competent evidence of continuity of symptomatology 
is of record (lay or medical evidence) and a nexus (medical 
evidence) is established between the post-service symptoms 
and a current disability.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that if the veteran fails to submit a well-grounded claim, VA 
is under no duty to assist him in any further development of 
the claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.


Analysis

Following a comprehensive review of the record, the Board 
notes that the initial suspected diagnosis of lumbosacral 
strain in 1981 was not confirmed.  Moreover, while the 
veteran was later seen for low back symptoms in June and July 
1989 due to a lifting injury, no chronic disability including 
suspected herniated disc and disc space narrowing was 
confirmed at that time.  

Importantly, it is was noted in July 1989 that if his 
symptoms continued for one or two months, a computerized 
tomography scan and orthopedic evaluation should be 
undertaken.  The remaining service medical records are silent 
for any additional follow-up treatment thereby suggesting 
that his symptoms abated.  The Board recognizes that a recent 
X-ray study of the low back was normal.  While the veteran 
now claims that he essentially had chronic low back symptoms 
following the back injury in service, the Board may not 
overlook the fact that on a VA examination in February 1995, 
the veteran indicated that after approximately three months 
of low back pain in service, the pain disappeared and he was 
completely free of symptoms until recently.  

Moreover, lay statements from individuals who have known the 
veteran over the postservice years particularly remember him 
complaining of back pain proximate with intervening 
postservice lifting injuries.  

Importantly, the Board points out that even assuming for the 
sake of argument that the muscular back pain diagnosed on a 
postservice VA orthopedic examination in February 1995 
represents a disability, the fact remains that there is no 
medical evidence relating such low back disability to 
symptomatology reported in service.  Accordingly, the veteran 
has not submitted a well-grounded claim under the Savage 
test.  

The Board notes that the veteran presently maintains that he 
has a chronic low back disorder from an inservice injury; 
however, the Board notes the Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Overall, there is no competent medical evidence relating the 
veteran's post service diagnosed back disorder to service 
reported symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Therefore, his claim is not well-grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for a low back disability is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
At a recent hearing at the RO the veteran indicated the 
possible existence of post service medical evidence at 
Navcare, but he preferred to obtain such records rather than 
the RO.  No additional records were submitted by the veteran.  
He did not indicate any other records that have not already 
been obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 
3d 1464 (Fed.Cir. 1997).

As the veteran's claim for service connection for a low back 
disability is not well grounded, the doctrine of reasonable 
doubt does not apply to his case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

